DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 11, 14-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150305035 A1 (Hereinafter Hu), in view of US 20150303892  A1 (Desclos) and in further view US 20110250852 A1 (Hereinafter Greene).
Regarding Claims 1, 15 and 18, Hu teaches:
A communication device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Hu. Figs. 1A-B and 5), the operations comprising: 

determining a weighted reference metric based on a second weighting factor, and first, second and third reference metrics, the first, second and third reference metrics selected from first, second and third groups of reference metrics, wherein the first, second and third groups of reference metrics are expected metrics based on the increasing performance in the transmit, receive and duplex operation, respectively; responsive to the tuning, determining a first performance metric according to a first measurement associated with the FDD communication; and responsive to a first determination that the first performance metric satisfies a first threshold according to a first comparison of the first performance metric to the weighted reference metric, continuing the tuning utilizing the weighted tuning state (Hu: Figs. 2-4 and [0055]-[0074], each antenna tuning configuration is characterized and stored as antenna frequency response (set A) in UE memory (LUT) in steps 401/402/404, the tuning controller 153 determines a set of active Tx and Rx frequency in use (set F) in step 405 and states of UL/DL channel condition (T/R) in step 406, the controller further calculates/selects an antenna tuning configuration based on a cost function and applies to the tunable match network in steps 407-408, which the method can set weight factors to emphasize a set of critical signal conditions the method applies to FDD (Frequency division duplex) mode, TDD (Time division duplex) mode and CA in both FDD and TDD [0042]-[0043]. It Implies that the LUT table stores tuning configuration for each Tx and Rx frequency of UE, where whether tuning configuration is stored in increasing performance scheme is an implementation choice).
Hu teaches that a weighted reference matric is based on a weighting factor and previously stored reference metrics. Hu does not illustrate explicitly a first, second and third groups of reference metrics. However, Desclos teaches (Desclos: Fig. 1, three sets of groups of reference metrics and each metric has multiple parameter setting for performance tuning). 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hu with a first, second and third groups of reference metrics as further taught by Desclos. The advantage of doing so is to provide dynamic tunable circuit for improved system performance (Desclos: Abstract).
Hu does not teach explicitly an incremental tuning process. However, Greene teaches (Greene: Fig. 3 and [0030]-[0037], one or more performance metrics are selected based on TDM, FDM or other objects and operation modes as FOM, performance metric measurements were performed, calculated and compared vs. targeted FOM based on current set of tuning configuration or states, the process continues with each new AIMM tuning values until the performance metrics meet target FOM, where the target FOM can be defined by a weighted combination of any measureable or predicable metrics [0031], and tuning states may be selected from a LUT).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hu with incremental tuning process as further taught by Greene. The advantage of doing so is to provide an adaptive tuning for transceiver to optimize the operation in view of a figure of merit in large variety of operation mode and user cases (Greene: [0002]-[0004]).
Regarding Claim 2, Hu as modified teaches all elements of Claim 1. Hu as modified further teaches:
The communication device of claim 1, wherein the operations further comprise: responsive to a second determination that the first performance metric does not satisfy the first threshold according to the first comparison, selecting fourth, fifth and sixth reference metrics from the first, second and third groups of reference metrics, respectively (Greene: Fig. 3 and [0030]-[0037], an iteration process for tuning matching network, where the 1st of tuning states are selected and a comparison is performed at step 330, in case not meet the target FOM, a new set of tuning values are selected to continue the process).
Regarding Claim 4, Hu as modified teaches all elements of Claim 1. Hu as modified further teaches:
The communication device of claim 1, wherein the first, second, and third reference metrics comprise input reflection coefficients (Greene: Figs. 4, 6, 8, reference metrics are reflection coefficients or reflection loss of at UE operation frequency range
Regarding Claim 5, Hu as modified teaches all elements of Claim 1. Hu as modified further teaches:
The communication device of claim 1, wherein the first weighting factor is determined based on an operational function of the communication device (Greene: Figs. 4, 6, 8 and [0023]-[0024], [043]-[0053], the weighting factor may be tuned toward according to specific user case and operation, e.g. preference be given to transmission, reception or transmission and reception equally, which implies a weighting factor adjustment in consideration of transmitter and receiver tuning performance).
Regarding Claim 11, Hu as modified teaches all elements of Claims 1 and 5-6. Hu as modified further teaches:
The communication device of claim 9, wherein the operations further comprise monitoring resource block allocation for the FDD communication, and wherein the operational function is determined based on the monitoring (Hu: [0041], the UE 102 can monitor the PDCCH to determine when radio resources are assigned to the particular UE 102 for downlink transmission or for uplink transmission, which implies that UE detect operation to determine tuning preference).
Regarding Claim 14, Hu as modified teaches all elements of Claim 1. Hu as modified further teaches:
The communication device of claim 1, wherein the first, second and third tuning states comprise tuning voltages, and wherein the tunable reactive element comprises a voltage tunable capacitor (Greene: Fig. 2, voltage tunable cap PTC1 and PTC2
Regarding Claim 16, Hu as modified teaches all elements of Claim 15. Hu as modified further teaches:
The method of claim 15, wherein the first and second weighting factors are the same (Hu: Fig. 4 teaches method to determine tuning state based on a cost function, i.e. the first weighting factor; Greene: [0031], a method of determining 2nd weighting factor, which they may be different or made to be same), and further comprising: 
responsive to a second determination that the first measured performance metric does not satisfy the first threshold according to the first comparison, selecting, by the processing system, fourth, fifth and sixth tuning states (Greene: Fig. 3, an iteration process for tuning bases on a selected performance metric based on user cases).
Regarding Claim 19, Hu as modified teaches all elements of Claim 18. Hu as modified further teaches: 
The non-transitory, machine-readable storage medium of claim 18, wherein the different types of operation further include aggregated receive, carrier aggregation, or both (Hu: [0042]-[0043], the method applies to FDD, TDD and CA in both FDD and TDD).
Regarding Claim 20, Hu as modified teaches all elements of Claim 18. Hu as modified further teaches:
The non-transitory, machine-readable storage medium of claim 18, wherein the operations further comprise: responsive to a second determination that the first performance metric does not satisfy the first threshold according to the comparison, an iteration process for tuning bases on a selected performance metric based on user cases).
Claims 3, 6-7, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150305035 A1 (Hereinafter Hu), in view of US 20150303892 A1 (Desclos) and in further view US 20110250852 A1 (Hereinafter Greene) and US 20150142139 A1 (Manssen).
Regarding Claim 3, Hu as modified teaches all elements of Claim 1. Hu as modified does not teach explicitly on a tuning process using multiple performance metrics. However, Manssen teaches:
The communication device of claim 1, wherein the operations further comprise: responsive to the first determination: determining a second performance metric according to a second measurement associated with the FDD communication; comparing the second performance metric to a second reference metric resulting in a second comparison; responsive to a second determination that the second performance metric does not satisfy a second threshold according to the second comparison, selecting fourth, fifth and sixth reference metrics from the first, second and third groups of reference metrics, respectively; and responsive to a third determination that the second performance metric satisfies the second threshold according to the second comparison, continuing the tuning (Manssen: Fig. 16 and [0054]-[0069], a tuning process that uses multiple performance metrics).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hu as modified with a tuning process using multiple performance metrics as further taught by Manssen. The 
Regarding Claim 6, Hu as modified teaches all elements of Claims 1 and 5. Hu as modified further teaches:
The communication device of claim 5, wherein the operational function comprises downloading an amount of data above a download threshold, and wherein the first weighting factor is biased towards the increasing performance in the receive operation (Greene: Figs. 4, 6, 8 and [0023]-[0024], [043]-[0053], the weighting factor may be tuned toward according to specific user case and operation, e.g. preference be given to transmission, reception or transmission and reception equally, which implies a weighting factor adjustment in consideration of transmitter and receiver tuning performance).
Hu as modified does not teach explicitly on the operational function comprises downloading an amount of data above a download threshold. However, Manssen teaches (Manssen: [0055], the functional use cases can be determined from flags, registers, or other indicators used by the controller 106 to track the operational state of the communication device 100 (e.g., frequency band, access technology(ies) in use, software applications in use and their corresponding user interface profiles, etc.);  based on the physical and functional use cases, the controller 106 can determine from a look-up table stored in memory the open loop states of the communication device 100, where downloading an amount of data above a download threshold can be readily flagged by the controller).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hu as modified with the operational function comprises downloading an amount of data above a download threshold as further taught by Manssen. The advantage of doing so is to provide an adaptive tuning mechanism that provide a tenability for more than one circuit elements of a transceiver to enable a mobile device to communicate at a variety of frequencies, and in some instances are subjected to a variety of physical and function use conditions  (Manssen: [0003]-[0004]).
Regarding Claim 7, Hu as modified teaches all elements of Claims 1 and 5. Hu as modified further teaches:
The communication device of claim 5, wherein the operational function comprises transmitting an amount of data above an upload threshold, and wherein the first weighting factor is biased towards the increasing performance in the transmit operation (Greene: Figs. 4, 6, 8 and [0023]-[0024], [043]-[0053], the weighting factor may be tuned toward according to specific user case and operation, e.g. preference be given to transmission, reception or transmission and reception equally, which implies a weighting factor adjustment in consideration of transmitter and receiver tuning performance).
Hu as modified does not teach explicitly on transmitting an amount of data above an upload threshold. However, Manssen teaches (Manssen: [0055], the functional use cases can be determined from flags, registers, or other indicators used by the controller 106 to track the operational state of the communication device 100 (e.g., frequency band, access technology(ies) in use, software applications in use and their corresponding user interface profiles, etc.);  based on the physical and functional use cases, the controller 106 can determine from a look-up table stored in memory the open loop states of the communication device 100, where uploading an amount of data above a upload threshold can be readily flagged by the controller).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hu as modified with transmitting an amount of data above an upload threshold as further taught by Manssen. The advantage of doing so is to provide an adaptive tuning mechanism that provide a tenability for more than one circuit elements of a transceiver to enable a mobile device to communicate at a variety of frequencies, and in some instances are subjected to a variety of physical and function use conditions  (Manssen: [0003]-[0004]).
Regarding Claim 9, Hu as modified teaches all elements of Claims 1 and 5. Hu as modified does not teach explicitly on the operational function of the communication device comprises a particular application being executed at the communication device. However, Manssen teaches:
The communication device of claim 5, wherein the operational function of the communication device comprises a particular application being executed at the communication device (Manssen: [0055], the tuning is performed in consideration of functional use cases, e.g., frequency band, access technology(ies) in use, software applications in use and their corresponding user interface profiles, etc.).

Regarding Claim 17, Hu as modified teaches all elements of Claim 15. Hu as modified further teaches:
The method of claim 15, further comprising, responsive to the first determination: determining, by the processing system, a second measured performance metric according to a second measurement; responsive to a second determination that the second measured performance metric does not satisfy a second threshold according to a second comparison, selecting, by the processing system, fourth, fifth and sixth tuning states, the second comparison comprising a comparison of the second measured performance metric to the second reference metric; and responsive to a third determination that the second measured performance metric satisfies the second threshold according to the second comparison, continuing, by the processing system, the tuning (Manssen: Fig. 16 and [0054]-[0069], a tuning process that uses multiple performance metrics).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hu as modified with a tuning .
Claims 8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150305035 A1 (Hereinafter Hu), in view of US 20150303892 A1 (Desclos) and in further view US 20110250852 A1 (Hereinafter Greene), US 20150142139 A1 (Manssen) and US 20140024321 A1 (Zhu).
Regarding Claim 8, Hu as modified teaches all elements of Claims 1 and 5. Hu as modified does not teach explicitly on monitoring a transmit power level. However, Manssen teaches:
The communication device of claim 5, wherein the operations further comprise: monitoring a transmit power level (Manssen: Fig. 16, tune, monitor, compare based on output power); and 
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hu as modified with monitoring a transmit power level as further taught by Manssen. The advantage of doing so is to provide an adaptive tuning mechanism that provide a tenability for more than one circuit elements of a transceiver to enable a mobile device to communicate at a variety of frequencies, and in some instances are subjected to a variety of physical and function use conditions  (Manssen: [0003]-[0004]).

determining a link margin based on the monitoring, wherein the operational function comprises a determination that the link margin is equal to or below a link margin threshold, and wherein the first weighting factor is biased towards the increasing performance in the transmit operation (Zhu: Fig. 13 and [0049]-[0059], a multi-tie tuning scheme that check RSSI to derive the link budget and tune accordingly as in steps 1308-1312, e.g. improve UL throughput [0053]).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hu as modified with determining a link margin based on the monitoring, wherein the operational function comprises a determination that the link margin is equal to or below a link margin threshold, and wherein the first weighting factor is biased towards the increasing performance in the transmit operation as further taught by Zhu. The advantage of doing so is to provide an adaptive tuning mechanism based on radiated throughput to enable mobile device capability to utilize more and more features and higher quality services  (Zhu: [0002]-[0003]).
Regarding Claim 10, Hu as modified teaches all elements of Claims 1 and 5/9. Hu as modified does not teach explicitly on monitoring a receive metric associated with a received signal during the FDD communication; and determining a link margin based 
The communication device of claim 9, wherein the operations further comprise: monitoring a receive metric associated with a received signal during the FDD communication; and determining a link margin based on the monitoring, wherein the operational function comprises a determination that the link margin is equal to or below a link margin threshold, and wherein the first weighting factor is biased towards the increasing performance in the receive operation (Zhu: Fig. 13 and [0049]-[0059], a multi-tie tuning scheme that check RSSI to derive the link budget and tune accordingly as in steps 1308-1312, e.g. improving downlink throughput through perform antenna matching with an emphasis towards the working channel frequency, i.e. increasing performance in the receive operation).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hu as modified with the operations further comprise: monitoring a receive metric associated with a received signal during the FDD communication; and determining a link margin based on the monitoring, wherein the operational function comprises a determination that the link margin is equal to or below a link margin threshold, and wherein the first weighting factor is biased towards the increasing performance in the receive operation as further taught by Zhu. The advantage of doing so is to provide an adaptive tuning mechanism 
Regarding Claim 12, Hu as modified teaches all elements of Claims 1 and 5/9. Hu as modified does not teach explicitly on the operations further comprise monitoring data throughput for the FDD communication, and wherein the operational function is determined based on the monitoring. However, Zhu teaches:
The communication device of claim 9, wherein the operations further comprise monitoring data throughput for the FDD communication, and wherein the operational function is determined based on the monitoring (Zhu: Fig. 13 and [0049]-[0059], one of reference metrics are throughputs, DL and UL throughputs) .
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hu as modified with the operations further comprise monitoring data throughput for the FDD communication, and wherein the operational function is determined based on the monitoring as further taught by Zhu. The advantage of doing so is to provide an adaptive tuning mechanism based on radiated throughput to enable mobile device capability to utilize more and more features and higher quality services  (Zhu: [0002]-[0003]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150305035 A1 (Hereinafter Hu), in view of US 20150303892 A1 (Desclos) and in further view US 20110250852 A1 (Hereinafter Greene), US 20150142139 A1 (Manssen) and US 20110086630 A1 (Manssen2).
Regarding Claim 13, Hu as modified teaches all elements of Claims 1 and 5/9. Hu as modified does not teach explicitly on monitoring battery level during the FDD 
The communication device of claim 9, wherein the operations further comprise monitoring battery level during the FDD communication, and wherein the operational function is determined based on the monitoring (Manssen2:  [0060], battery life weighted reference metric which implies to monitor battery level for tuning).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Hu as modified with the operations further comprise monitoring battery level during the FDD communication, and wherein the operational function is determined based on the monitoring as further taught by Manssen2. The advantage of doing so is to provide an adaptive tuning mechanism based on multiple user cases and to improve quality of communication (Manssen2: [0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2647